            Case 19-26849-AJC              Doc 37       Filed 05/11/20         Page 1 of 37




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

IN RE:                                       CASE NO. 19-26849-AJC
                                             CHAPTER 7

         JUMANJI NEST LLC,

                  Debtor.

                   SUPPLEMENTAL DOCUMENTS IN SUPPORT OF
                     MOTION FOR RECONSIDERATION, DK #33

         Debtor, JUMANJI NEST LLC, (hereinafter referred to as “Debtor”), and

undersigned counsel, hereby files this Supplemental Documents In Support of Motion for

Reconsideration of Order Granting Motion for Entry of Order Approving Private Sale,

DK#33, pursuant to Fed.R.Civ.P. 59(e), as made applicable to this matter by

Fed.R.Bankr.P. 90241 and in support thereof, states as follows:

         1. This supplement relates to Debtor’s motion for reconsideration, DK #33.

         2. Debtor disputes the property is in disrepair.

         3. The property is 70 years old (built in 1951) and needs a lot of updates.

       4. When the divorce occurred, it had pending inconclusive remodelings to be

            completed: floors, gutters, etc.

       5. The last offer was $600,000 plus the $60,000 in repairs that referred to those

            inconclusive remodelings.


1
  Rule 9024. Relief from Judgment or Order: Rule 60 F.R.Civ.P. applies in cases under the Code except
that (1) a motion to reopen a case under the Code or for the reconsideration of an order allowing or
disallowing a claim against the estate entered without a contest is not subject to the one year limitation
prescribed in Rule 60(c), (2) a complaint to revoke a discharge in a chapter 7 liquidation case may be filed
only within the time allowed by §727(e) of the Code, and (3) a complaint to revoke an order confirming a
plan may be filed only within the time allowed by §1144, §1230, or §1330. In some circumstances, Rule
8008 governs post-judgment motion practice after an appeal has been docketed and is pending.




                                                                                                           1
    Case 19-26849-AJC            Doc 37   Filed 05/11/20    Page 2 of 37




6. Current prices are still at $250/sq. ft. Banks honored a $600,000 mortgage

   before this pandemic; after this situation market prices might change.

7. Debtor has been steadily making repairs on the home and putting her own

   money into the property.

8. Debtor is trying to gather the amount necessary to reimburse the bank for the

   property taxes that were paid.

9. Regarding the last of the three (3) contracts that Debtor wrote, she confirmed

   that this sum of $700,000.00 was the whole amount to be spent:

                a. $600,000: Contract

                b. $60,000: Pending remodelings

                c. $40,000: Closing costs

                d. $700,000: Total money out-of-pocket

10. After one and half years of struggling to try to negotiate the house, with all the

   stress and distress Debtor has been suffering in the pursuit of recovering the

   house, Debtor had in her mind the sum of $700,000 when she wrote her

   narrative, but indeed that figure was the total amount, and not the offer of

   the amount of $600,000 given by bank appraisers.

11. The following documents in support of Debtor’s motion for reconsideration are

   attached:

12. Executed Contract to purchase the house for $995,000 in November 2018

   (rejected by Jorge Moran).

13. Certificate of Signatures.




                                                                                    2
           Case 19-26849-AJC           Doc 37     Filed 05/11/20     Page 3 of 37




       14. Proof of funds for Debtor for $845,000: House value dropped considerably and

           although Debtor never stopped negotiating, banks did not honor such an

           amount anymore.

       15. Insurance of the property until 2019. The property was insured.

       16. Request for payoff. Comparables dropped to $250/sq. ft., thus the property at

           approximately 2,400 sq. ft. was appraised at $600,000 in 2019.

       17. Pictures of the property.

        WHEREFORE, for the foregoing reasons, the Debtor, JUMANJI NEST LLC,

prays that the Court grants the motion for reconsideration, as well as an Order seeking

cancellation of the sale, an Order allowing Patrizia Bonaduce to dismiss her case and file

a Chapter 13 bankruptcy so she can attempt to save her home, and for such other good

and further equitable relief at law that the Debtor is so justly entitled.


                                                   Respectfully submitted,

                                                   /s/ Eric Scott Brumfield
                                                   Eric Scott Brumfield, Esq.
                                                   Law Office of Eric Scott Brumfield, Esq.
                                                   Attorney at Law
                                                   AET II 7270 NW 12th St. Ste. 545
                                                   Miami, Florida 33126
                                                   (305) 406-3490
                                                   esb@lawesb.com


                             CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by
E-Service to the parties listed on the service list on this 11th day of May, 2020.

                                                   Respectfully submitted,

                                                   /s/ Eric Scott Brumfield, Esq.
                                                   Eric Scott Brumfield, Esq.
                                                   Law Office of Eric Scott Brumfield, Esq.


                                                                                         3
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 4 of 37




                              Attorney at Law
                              AET II, 7270 NW 12th St. Ste. 545
                              Miami, Florida 33126
                              (305) 406-3490
                              esb@lawesb.com




                                                                  4
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 5 of 37




                                                             5
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 6 of 37




                                                             6
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 7 of 37




                                                             7
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 8 of 37




                                                             8
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 9 of 37




                                                             9
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 10 of 37




                                                              10
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 11 of 37




                                                              11
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 12 of 37




                                                              12
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 13 of 37




                                                              13
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 14 of 37




                                                              14
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 15 of 37




                                                              15
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 16 of 37




                                                              16
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 17 of 37




                                                              17
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 18 of 37




                                                              18
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 19 of 37




                                                              19
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 20 of 37




                                                              20
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 21 of 37




                                                              21
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 22 of 37




                                                              22
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 23 of 37




                                                              23
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 24 of 37




                                                              24
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 25 of 37




                                                              25
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 26 of 37




                                                              26
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 27 of 37




                                                              27
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 28 of 37




                                                              28
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 29 of 37




                                                              29
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 30 of 37




                                                              30
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 31 of 37




                                                              31
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 32 of 37




                                                              32
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 33 of 37




                                                              33
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 34 of 37




                                                              34
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 35 of 37




                                                              35
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 36 of 37




                                                              36
Case 19-26849-AJC   Doc 37   Filed 05/11/20   Page 37 of 37




                                                              37
